ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                               )
                                           )
The Boeing Company                         )      ASBCA No. 60374
                                           )
Under Contract No. NAS 10-02007            )

APPEARANCES FOR THE APPELLANT:                    Scott M. McCaleb, Esq.
                                                  John R. Prairie, Esq.
                                                  J. Ryan Frazee, Esq.
                                                    Wiley Rein, LLP
                                                    Washington, DC

APPEARANCES FOR THE GOVERNMENT:                   Scott W. Barber, Esq.
                                                   NASA Chief Trial Attorney
                                                  Alexander T. Bakos, Esq.
                                                   Trial Attorney
                                                   NASA Headquarters
                                                   Washington, DC

                                                  Ellen E. Espenschied, Esq.
                                                   Assistant Chief Counsel
                                                   Kennedy Space Center, FL

                              ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 22 June 2017



                                                DAVID D'ALESSANDRIS
                                                Administrative Judge
                                                Armed Services Board
                                                of Contract Appeals
      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60374, Appeal of The Boeing
Company, rendered in conformance with the Board's Charter.

      Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals




                                             2